UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1540


SHAMEKA GREEN,

                   Plaintiff - Appellant,

            v.

OPEN PLAN SYSTEMS, LLC, f/k/a HMU, LLC,

                   Defendant - Appellee,

            and

DJ BRADLEY COMPANY, INC., d/b/a The Bradley Company,

                   Defendant,

            v.

HIGNITE ENTERPRISES, LLC,

                   Third Party Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:15-cv-02581-JMC)


Submitted: April 29, 2019                                    Decided: June 3, 2019


Before KING and RICHARDSON, Circuit Judges, and DUNCAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Everett Hope Garner, HOLLER, GARNER, CORBETT, GILCHRIST & MASON,
Columbia, South Carolina, for Appellant. Helen F. Hiser, Mount Pleasant, South
Carolina, Sterling Davies, MCANGUS, GOUDELOCK & COURIE, LLC, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Shameka Green appeals the district court’s orders granting summary judgment in

favor of Open Plan Systems, LLC, in Green’s products liability action and denying her

motion to alter or amend the judgment. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Green v. Open Plan Sys., LLC, No. 3:15-cv-02581-JMC (D.S.C. Sept. 12, 2017; Apr. 13,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3